SMALLEY, District Judge.
Were the ex-actions which were made by the defendant before the issuing of the treasury circular of May 1st 1S54, and those made by him under the circular, in accordance with the law or in violation thereof? The 36th section of the act of March 2, 1799 (1 Stat. 655), provides, that the owner, consignee or factor, &c., shall make entry in writing, &e., “particularly specifying the species of money in which the invoices thereof are made out.” The 2d section of the act of March 3, 1801 (2 Stat. 121), provides, that “from and after the thirtieth day of June next, the invoices of all goods imported into the United States and subject- to a duty ad valorem shall lie made out in the currency of the place or country from whence the importation shall be made, and shall contain a true statement of the actual cost of such goods in such foreign currency or currencies, without any respect to the value of the coins of the United States * * * in such foreign place or country.” The 61st section of the act of March 2, 1799 (1 Stat. 673), fixing the value of certain foreign coins and currencies, among which the Macuquino currency is not enumerated, provides, that “all other denominations of money shall be estimated in value, as nearly as may be, according to the intrinsic value thereof compared with money of the United States.” It is concede:!, that the plaintiffs’ invoices were correctly made out according to the 36th section of the act of March 2, 1799, and the 2d section of the act of March 3, 1801; and the evidence shows conclusively and without contradiction, that the difference between the intrinsic value of the Macuquino currency and the money of the United States, was 12y2 per cent., as claimed by the plaintiffs, instead of 614 or 8 per cent., as insisted upon by the defendant.
It is quite evident, that the treasury circular of May 1, 1S54, originated in a misconception of the royal decree of Porto Itieo, of March 20, 1854, and was issued, as appears from the circular itself, on the supposition that said decree extended to the standard silver dollar of the United States, when, in point of fact, it was expressly limited to the half dollar and the lesser fractional parts thereof. But is argued, that, under the proviso to the 61st section of the act of 1799, the circular of the secretary of the treasury, of May 1, 1854, with the regulation therein promulgated, is conclusive upon the rights of the plaintiffs, although it may have originated in error, and although the statements in it are unfounded. That proviso feads, “that it shall be lawful for the president of the United States to cause to be established fit-and proper regulations for estimating the duties on goods, wares and merchandise imported into the United States, in respect to which the original cost shall be exhibited in a depreciated currency, issued and circulated under authority of any foreign government.” The plaintiffs’ counsel insist, that the phrase “depreciated currency” is not applicable to the Macuquino coins, but that such coins were what is known as “scaled” or “lightened” coins, as defined in the 3d section of the act of April 21, 1806 (2 Stat. 405). But. in the view I take of the case, it is unnecessary to consider how that term should be construed.
We have already seen, that the law makes it imperative upon the importer to make, in his invoice, a true statement of the actual cost of the goods in the currency of the country from which they are imported, without respect to the coin of the United States. Was it intended, by conferring the power to establish “fit and proper regulations,” to enable the president, through the secretary of the treasury, or otherwise, to fix an arbitrary value to such foreign coin, without regard to its intrinsic value, as compared witn the money of the United States? If so, he might, at his pleasure, increase or diminish the rate of duties, accordingly as he might happen to favor a high or low tariff, or as he might think the exigencies of the occasion required, without regard to the legislative branch of the government. If he could thereby change the intrinsic value of foreign coin. &/± or 4 per cent., he might 15 per cent. It would, in effect, enable him to make or remake the revenue laws, not only without consulting, but in defiance of, the senate and the house of representatives. No such construction ever has been, or can be, given to the words in question, by any judicial tribunal. They were intended to authorize the president to make' “fit and proper regulations,” to sustain and carry out the revenue laws relating to foreign coins, and not to violate them. It can only be regarded as matter of surprise, that, under our federal constitution, any high officer of the government should have claimed for the president any such extraordinary power, and it is not understood that tho then secretary of the treasury did.
It is also argued, that some of the consular certificates attached to the plaintiffs’ in*366voices, state the value of the Macuquino currency to be 6% and others 8 per cent, less than the United States dollar, and that such certificates are conclusive as to such value and cannot be contradicted. Many of the certificates, however, state the difference to be 12% per cent., as the fact really was. It appears, from the proofs, that such certificates as stated it at less than 12% per cent, were framed and issued under orders from the treasury department This position of the defendant is not tenable. The law makes it necessary, that the importer should procure the certificate of the United States cónsul or commercial agent at the foreign port from which the goods are shipped, not only as to the value of the foreign currency in which the invoice is made out, but as to the value of the goods in such port, and without it they cannot be entered at the custom-house at all; but it has never been considered that such certificate was more than prima facie evidence, either as to the value of the currency or of the merchandise. It would be singular, indeed, if the certificate of such inferior officers of the government in relation to questions of fact could be held to conclude the party against whom they were presented from showing the truth.
Again, it is contended, that the protests, or at least some of them, are too vague and indefinite, and do not set out distinctly that the intrinsic relation between the Macuquino currency and the United States standard dollar is as 112% to 100. This objection is not sustained by the papers. In all that have been submitted to the court, the difference between the two currencies is clearly and specifically stated. The plaintiffs must have judgment for the excess of duties exacted and paid under protest, being the difference between the Macuquino currency as estimated and insisted upon by the defendant, and the intrinsic value thereof as before stated.